oFfice of eve clea Dusad) DEALISIGET 29.4!

 

 

 

 

 

 

 

 

 

t Ms Colle - ’ Rec we. Coda,
omen ae | , TIT wiseous i Wao
3-Q9-3| he Ne, W/ S293
RES Drwbisicd vy, Reunle Covabic Shale L 2 Care|
Gage. Mo. Do-ty -1965 Ween Tom |
| WA WAR 38 TUL |
Dene. CoRR | : | oil dou i

 

 

im Wei Feinve Aa AK ust 16 ot) ky ile oyaek
tibsk 4 Vo to AS mat was Mesa Jor Vive. Mrs
Be the Tri. TF Got We Fimath From tke Covet -

Daten B-1&2) pax) 3-B2-2l Db E Vows {ito
Hyis, “Vust ek Dtoul fous \ L'pe pad PRs [QMS a
Ws He Wa! Abby Dns +e DRS AWAKE
nave wrtten Gelelewtes, + hope yay MALL
males F+ Jo vod ow dime Z. guess Et Will
Shuce - Hb Cover Gro we Bw Fyde/A5a/
T Ur slo Dden/ xr was Bete i to pated |
WV Complalur On 3-) ¥- al! |

 

Cen) Woo | D lense Tex Ine Kidoud Vo? You
Recieved My Armen ped Com p leintt
‘Title Yau

 

Suweea]

£\ acl TO=_

f\ NV -
PAO A, Neen

 

 

_ Case 2:20-cv-01465-SCD_ Filed 03/25/21 Page 1of2 Document 42:
Sia) Dene sich Fo MILWAUKEE WI 530
Reo me (ously Fae omar soot pms |
NT Wiseoery ROE. | 23 MAR 2021 PMS L
Race , w!

SB 02

 

KUSAKFOREVER*

UNH Stars Dele Cover
Easiera) Pissheet of wisconshv
of ire of Sie Cheek,
AX os - A
| PIT Es wisconsin) AVE, Roora 362-
Mailed From MinwAvkee, y) |
Racine Cty Jail 7 5390
Case 2:20-cv-01465-SCD Filed 03/25/21 Page 2 of 2 Document 42
Sa202-sae2ss LPM yyoaggaD beste yeep tfoepe peep lapel
